     Case 2:07-cr-00352-MLCF-MBN Document 831 Filed 03/02/21 Page 1 of 29



                        UNITED STATES DISTRICT COURT

                        EASTERN DISTRICT OF LOUISIANA



UNITED STATES OF AMERICA                                   CRIMINAL ACTION

v.                                                         NO. 07-352

JAMES COOLEY                                               SECTION “F”


                              ORDER AND REASONS


       Before     the    Court   is   James   Cooley’s    motion    seeking

compassionate release based on concerns arising from the COVID-19

pandemic.       For the reasons that follow, the motion is DENIED.


                                 Background


       James Cooley has served approximately 70 percent of the 235-

month sentence of imprisonment imposed by then-District Judge

Engelhardt on August 19, 2009, following Mr. Cooley’s plea of

guilty to participating in a cocaine drug trafficking conspiracy. 1



1Mr. Cooley was first charged in this matter in a fifth superseding
indictment on July 10, 2008 as part of what was ultimately charged
as a 14-defendant drug trafficking conspiracy case. Mr. Cooley
pled guilty to one count of conspiracy to distribute and possess
with the intent to distribute 500 grams or more of cocaine
hydrochloride; he also pled guilty to a second count of a
superseding bill of information, which established a federal
felony conviction from 2000 for possession with the intent to
distribute heroin. The government and defendant agreed that Cooley
was   responsible   for   trafficking   1   kilogram   of   cocaine
hydrochloride. In the plea agreement and plea colloquy, Mr. Cooley
                                      1
    Case 2:07-cr-00352-MLCF-MBN Document 831 Filed 03/02/21 Page 2 of 29



      With two prior felony drug convictions, the Pre-Sentence

Investigation    Report     prepared   by   the   U.S.   Probation   Office

designated Mr. Cooley as a “career offender” under U.S.S.G. §

4B1.1; 2 his total offense level was 34 and his criminal history

category was VI -- the highest -- resulting in guidelines advising

262 to 327 months of imprisonment.            Had Mr. Cooley not been

classified as a career offender, his offense level would have been

23 and -- still with a criminal history category of VI -- the

advisory guidelines range would have been substantially lower, 92

to 115 months.     As a result, much was made of the implications of

this career offender designation during Mr. Cooley’s sentencing

hearing.


      Judge    Engelhardt     considered     counsel’s     arguments   and

ultimately sentenced Mr. Cooley to a below-guidelines sentence of



indicated that he understood that, if the Court accepted the plea,
he faced a mandatory minimum penalty of 10 years imprisonment up
to life imprisonment as well as a $4 million fine and eight years
of supervision following his release from prison.
2 This career offender enhancement applied due to Cooley’s two
prior felony drug convictions: (i) possession with the intent to
distribute cocaine in Orleans Parish (to which Cooley pled guilty
and was sentenced in January 1990 to 10 years in Louisiana
Department of Corrections custody, suspended, and 5 years of
probation, which was revoked on May 19, 1993, and for which Cooley
was sentenced to serve six years in DOC custody); and (ii) the
year 2000 federal conviction for possession with the intent to
distribute heroin (after serving his 48-month sentence in BOP
custody, his supervised release term was revoked on December 10,
2008 after he was convicted of disorderly conduct and possession
of marijuana in Texas).
                                       2
   Case 2:07-cr-00352-MLCF-MBN Document 831 Filed 03/02/21 Page 3 of 29



235 months of imprisonment.           Following years of unsuccessful

appeals and attempts to obtain post-conviction relief, the Court

denied   Mr.     Cooley’s    three   prior    requests     seeking      sentence

reductions      due   to    ineligibility.      See      Order   dtd.      5/6/16

(Engelhardt, J.)(finding that Cooley is ineligible for a reduction

because his guidelines calculations were based on his multiple

prior drug convictions, which rendered him a career offender under

U.S.S.G. § 4B1.1 such that his guideline range remained unchanged

by Amendment 782); see Order dtd. 5/4/18 (Engelhardt, J.)(denying

motion seeking sentence reduction because Cooley is not eligible

based on Amendment 782 and additionally finding no basis to grant

the request because Cooley was originally sentenced below the

applicable guidelines range); see Order dtd. 10/23/19 (Feldman,

J.)(finding that Cooley is not eligible for a sentence reduction

under Section 404 of the First Step Act because his conviction is

not a “covered offense”).


     Mr. Cooley is now 49 years old and housed at Forrest City FCI

Medium   with    a    projected   release    date   of   January     18,   2026.

Suffering from various ailments, including chronic kidney disease,

asthma, and high blood pressure, Mr. Cooley is concerned about

contracting COVID-19 while incarcerated.            He twice requested that

the warden seek compassionate release on his behalf, but the warden

denied his requests and lost his administrative appeal paperwork


                                      3
    Case 2:07-cr-00352-MLCF-MBN Document 831 Filed 03/02/21 Page 4 of 29



he claims he submitted in connection with his first administrative

claim denial. 3    Represented by the same counsel that represented

him when he pleaded guilty and was sentenced, Mr. Cooley now seeks

a sentence reduction based on the compassionate release statute in

light of the COVID-19 pandemic; in particular, Mr. Cooley seeks a

sentence reduction to time-served (approximately 150 months) and

seeks transfer to home confinement for a portion of the eight-year

supervised release term that was ordered to follow his term of

incarceration.


                                    I.

      Courts generally “may not modify a term of imprisonment once

it has been imposed[.]” 18 U.S.C. § 3582(c). Few exceptions apply.

Since passage of the First Step Act of 2018, Pub. L. No. 115-391,

132 Stat. 5194 (2018), federal courts “may reduce the term of

imprisonment”     upon   an   inmate’s   request   and   demonstration     of

certain criteria. § 3582(c)(1)(A); see also United States v.

Chambliss, 948 F.3d 691, 692-93 (5th Cir. 2020)(As amended, §

3582(c) provides that the Court “on a motion by the BOP or by the

defendant after exhausting all BOP remedies, may reduce or modify

a term of imprisonment, probation, or supervised release after




3 Mr. Cooley filed into the record a form in which he directs a
request to prison officials, seeking a response to an appeal he
says he filed administratively.
                                     4
    Case 2:07-cr-00352-MLCF-MBN Document 831 Filed 03/02/21 Page 5 of 29



considering the factors of 18 U.S.C. § 3553(a), if ‘extraordinary

and compelling reasons warrant such a reduction.’”). 4


      “The    First   Step     Act    and   COVID-19       have    redefined   the

compassionate release landscape.”             United States v. Jones, 980

F.3d 1098, 1100-01 (6th Cir. 2020)(“The First Step Act of 2018’s

provision    allowing   incarcerated        persons    to   file    their    own   §

3582(c)(1)(A) motions coupled with COVID-19’s pernicious presence

in federal prisons triggered a massive upswing in imprisoned

persons seeking compassionate release; 10,940 persons applied for

compassionate release in the first three months of the pandemic

alone.”). A new statutory remedy coupled with an historic pandemic

presenting unique challenges to institutional living environments

has triggered a perfect storm for interpretation conflicts in the

case literature.      First, the Court is confronted with a conflict

concerning exhaustion.         Second, the Court addresses a conflict

concerning     eligibility     and    the   scope     of    “extraordinary     and

compelling”    reasons,      considering     any    “applicable”       Sentencing

Commission policy.        Finally, the Court proceeds to determine

whether,     even   assuming    Mr.    Cooley   is     eligible      for    relief,

consideration of applicable § 3553(a) factors counsels against a

sentence reduction.




4 Before 2018, only the Bureau of Prisons could request that a
court modify a prisoner’s sentence.
                                        5
   Case 2:07-cr-00352-MLCF-MBN Document 831 Filed 03/02/21 Page 6 of 29



                                    II.

                                    A.

       Through § 3582(c)(1)(A), Congress allows courts to consider

inmate requests seeking sentence reductions


       upon motion of the Director of the Bureau of Prisons, or
       upon motion of the defendant after the defendant has
       fully exhausted all administrative rights to appeal a
       failure of the Bureau of Prisons to bring a motion on
       the defendant’s behalf or the lapse of 30 days from the
       receipt of such request by the warden of the defendant’s
       facility, whichever is earlier....

In other words, the prisoner may file a motion in court the earlier

of: exhausting administrative rights to appeal the BOP’s failure

to bring a motion, or 30 days after the warden’s receipt of the

prisoner’s request.     See United States v. Jefferson, 831 Fed.Appx.

685,    686   (5th   Cir.   2020)(unpublished,   per   curiam).     “Both

[exhaustion] routes,” the Fifth Circuit has observed, “begin with

the defendant requesting that ‘the Bureau of Prisons’ ‘bring a

motion on the defendant’s behalf.’”       United States v. Franco, 973

F.3d 465, 467 (5th Cir. 2020), cert. denied, 2020 WL 7132458 (U.S.

12/7/20).      In Franco, the defendant’s noncompliance with the

exhaustion requirement was clear: she conceded that she did not

request that the BOP bring a motion on her behalf.             The Fifth

Circuit joined other Circuits determining that the requirement

that a defendant must file a request with the BOP before filing a

motion in federal court imposes a non-jurisdictional, “mandatory

claim-processing rule” that a “court must enforce” when “properly

                                     6
    Case 2:07-cr-00352-MLCF-MBN Document 831 Filed 03/02/21 Page 7 of 29



raised” by the Government.        See id. at 468 (emphasis added in

Franco, quoting Pierre-Paul v. Barr, 930 F.3d 684, 692 (5th Cir.

2019)). 5


      The statutory text is clear that an inmate must first submit

a request to the warden and wait 30 days before seeking relief

from the Court.     Thus, the plainest case of exhaustion is when an

inmate submits a request to the warden, the warden fails to respond

within 30 days, and then inmate files a motion in court. 6         When an

inmate’s request is administratively denied before 30 days have

lapsed,     the   statute’s    exhaustion     requirements     have   been

inconsistently construed.       Some district courts have held that a

compassionate     release     petitioner    satisfies    the   exhaustion



5 Since Franco, the Fifth Circuit has issued a per curiam opinion
affirming a district court’s denial of a compassionate release
motion on exhaustion grounds and on the merits. United States v.
Harmon, 834 Fed.Appx. 101 (5th Cir. 2021)(per curiam)(affirming
district court’s denial of defendant’s motion on the ground that
she failed to exhaust her administrative remedies because she did
not file a motion with the warden before seeking relief from the
district court and additionally affirming the district court’s
finding that the defendant failed to establish “that she had a
specific health condition that constituted an extraordinary and
compelling reason for compassionate release and that release was
not warranted due to her conviction of a serious drug offense, her
failure to show she was not a danger to the community, and her
failure to show how the pandemic had impacted her or warranted her
immediate release[;]” the defendant’s “disagreement with how the
district court balanced the § 3553(a) factors is insufficient to
establish an abuse of discretion”).
6 And the clearest case of failure to exhaust is that presented in

Franco: where a prisoner either fails to submit a request to the
warden or fails to wait 30 days after doing so before filing a
motion in court.
                                     7
    Case 2:07-cr-00352-MLCF-MBN Document 831 Filed 03/02/21 Page 8 of 29



requirement only if he fully exhausts administrative appeals after

the warden timely denies a request. 7       Others have determined that

an incarcerated person who files his compassionate release request

with the warden and waits 30 days before filing a motion in court

-- regardless of whether the warden denies the request or fails to

respond -- satisfies the statutory exhaustion requirement. 8               It

appears that the Department of Justice has endorsed this more

permissive approach, although inconsistently so in this case. 9

That is, when the warden denies an inmate’s request before 30 days

have lapsed, the inmate may simply wait 30 days and then proceed




7 See, e.g., United States v. Martin, No. 16-70, 2021 WL 197296,
at *2-3 (S.D. Miss. Jan. 20, 2021); United States v. Rodriguez,
No. 15-198, 2020 WL 5369400, at *2-3 (E.D. La. Sept. 8,
2020)(Feldman J.); United States v. Delco, No. 09-57, 2020 WL
4569670, at *4 (E.D. La. Aug. 7, 2020)(Ashe, J.); United States v.
Ellis, No. 13-286, 2020 WL 4050409, at *2 (E.D. La. July 20,
2020)(Vance, J.); United States v. Ng Lap Seng, 459 F. Supp. 3d
527, 535-36 (S.D.N.Y. 2020)(collecting cases).
8 See United States v. Haney, 454 F. Supp. 3d 316, 321 (S.D.N.Y.

2020).
9 Compare United States v. Harris, 812 Fed.Appx. 106, 107 (3d Cir.

2020)(noting that the DOJ conceded that its exhaustion argument
requiring an administrative appeal of the warden’s denial was
incorrect and the Third Circuit agreeing that the argument was
error, concluding in a non-precedential opinion that the statute
allowed two ways to proceed to district court as long as the inmate
made a request to the warden) and Rec.Doc. 818, pp.9 and 15 n.15
and 17 (indicating that the DOJ and the U.S. Attorney’s Office for
the EDLA agrees with Harris) with Rec.Doc. 818, p. 14 (stating
that Mr. Cooley “failed to exhaust his administrative remedies
before filing his motion in district court because he filed his
motion without first appealing his denial by the warden of his
request for compassionate release.”).
                                     8
     Case 2:07-cr-00352-MLCF-MBN Document 831 Filed 03/02/21 Page 9 of 29



to court without “fully exhaust[ing] all administrative rights to

appeal[.]”


        Does    the   lapse   provision       contain    an    implicit   futility

component; put differently, does it apply only when the warden

fails    to     respond   within    30   days?        The     Fifth   Circuit   has

acknowledged, but not resolved, the debate.                 See United States v.

Ward,     832    Fed.Appx.    334    (5th      Cir.     2020)(unpublished,      per

curiam)(finding it unnecessary to resolve the interpretation issue

because Ward failed to wait 30 days and, thus, failed to exhaust

his claim under either construction). 10


                                         B.


       Here, Mr. Cooley has satisfied the exhaustion requirement, or

the government has failed to “properly” raise its exhaustion

objection.




10The Fifth Circuit noted that the Third Circuit (in a per curiam
opinion) adopted Ward’s proposed construction of the statute when
it reversed a district court’s holding that a defendant was
required to fully exhaust his administrative remedies because the
BOP responded to his request within the 30 day period. Id. at 335
n.1 (citing United States v. Harris, 973 F.3d 170, 171 (3d Cir.
2020)(per curiam)). The Fifth Circuit also noted that the Seventh
Circuit, albeit in dicta, might construe § 3582(c)(1)(A)
differently from the Third Circuit insofar as the Seventh Circuit
indicated that the statute permits courts “to grant compassionate
release on a prisoner’s own request, provided that the prisoner
first allowed the [BOP] to review the request and make a
recommendation (or it let 30 days pass in silence).” Id. (citing
United States v. Gunn, 980 F.3d 1178, 1179 (7th Cir. 2020)).
                                          9
     Case 2:07-cr-00352-MLCF-MBN Document 831 Filed 03/02/21 Page 10 of 29



       “Those who seek a motion for compassionate relief under the

First Step Act must first file a request with the BOP.”               Franco,

973 F.3d at 469.         Mr. Cooley did so, twice.       And he waited more

than the requisite 30 days before his attorney filed this motion

seeking compassionate release.          If the Court applies the statutory

construction embraced by the DOJ, Harris, many other courts, and

the government in this very case, 11 then Mr. Cooley has satisfied

the “lapse of 30 days” administrative exhaustion requirement.


       But the government alternatively submits (contrary to the

DOJ’s position in Harris and in many other cases in which the

government has responded to motions in this Court) that Mr. Cooley

has failed to exhaust his administrative appeals of the warden’s

two denials and thus fails to comply with the statutory exhaustion

requirement.        If   Mr.   Cooley   was   required   to   fully   exhaust

administrative appeals of the warden’s denial of his request



11 See, e.g., Rec.Doc. 818, at p. 9 n.15 (citing Harris)(“The
government[]   maintains    that,   under   3582(c)(1)(A),   either
exhaustion of BOP administrative appellate rights or the
expiration of thirty days after transmitting request to the warrant
–“whichever is earlier”—is all that is required for a court to
consider the motion.”) and Rec.Doc. 8181, at p. 12 n.17 (noting
that the Fifth Circuit has yet to resolve the debate among district
courts concerning whether an incarcerated person must exhaust BOP
appellate remedies before filing with the court if a warden denial
denies a request within 30 days, but indicating that “the
government disagrees and has conceded otherwise” and citing with
approval Harris as the government’s position that “an inmate may
file a request in the district court thirty days after presenting
the request to the warden, whether the administrative process is
complete or not”).
                                        10
  Case 2:07-cr-00352-MLCF-MBN Document 831 Filed 03/02/21 Page 11 of 29



because the warden’s denial issued before 30 days lapsed, then the

Court must reconcile the government’s competing arguments.


     Assuming   that   the    Court     is   obliged    to   consider   the

government’s conflicting submission (which ostensibly departs from

DOJ policy) that Mr. Cooley was required to “first appeal[] his

denial by the warden” before pursuing his sentence reduction

motion, it is undisputed that Mr. Cooley failed to exhaust his

administrative remedies with respect to his second request to the

warden.   Respecting his first request to the warden, however, Mr.

Cooley submits that he indeed lodged an administrative appeal.            He

claims prison officials lost his appeal paperwork.           Insofar as the

government neither disputes nor mentions this representation or

its supporting evidence of record, the government fails to offer

up a contested fact issue on its conflicting theory that Mr. Cooley

failed to exhaust his administrative appeals.          The government thus

fails to properly raise or dispute Mr. Cooley’s submission on the

issue of exhausting administrative appeals.


     Here, there is no dispute that Mr. Cooley lodged two requests

with the warden, and it is undisputed that he also lodged an

administrative appeal after the first denial and before his second

request to the warden.       Insofar as the government alternatively

challenges Mr. Cooley’s failure to fully exhaust administrative

appeals, the government fails to genuinely contest Mr. Cooley’s

                                   11
     Case 2:07-cr-00352-MLCF-MBN Document 831 Filed 03/02/21 Page 12 of 29



argument and evidence and, thus, the government has failed to

properly raise or support this argument, thereby waiving it.

Whether the Court considers the first request exhausted or both

the first and second, it is appropriate to reach the merits of his

request. 12


                                     III.

                                      A.

         Three substantive criteria guide the Court’s discretion in

determining whether an incarcerated person has demonstrated that

a sentence reduction is warranted:


     •   “extraordinary   and    compelling    reasons    warrant    ...     a
         reduction”; 13

     •   the reduction would be “consistent with any applicable policy
         statements issued by the Sentencing Commission”; and

     •   the applicable sentencing factors in § 3553(a) support a
         reduction.



12  Even if Mr. Cooley has not exhausted his claim or the
government’s exhaustion argument that departs with DOJ policy is
not deemed waived, under the circumstances, the Court need not
conclusively resolve the exhaustion debate before reaching the
merits of compassionate release motion.      See United States v.
Jefferson, 831 Fed.Appx. 685, 686 (5th Cir. 2020)(unpublished, per
curiam)(noting that the district court did not address exhaustion
and “because the case is easily resolved on the merits, we need
not resolve if the case should have been dismissed on procedural
grounds”).
13 “Extraordinary and compelling reasons” is found at subsection

(i); Mr. Cooley is ineligible for relief under subsection (ii)
because he is not “at least 70 years of age,” and he has not
“served   at   least  30   years  in   prison[.]”   18  U.S.C.   §
3582(c)(1)(A)(ii).
                                      12
     Case 2:07-cr-00352-MLCF-MBN Document 831 Filed 03/02/21 Page 13 of 29



See 18 U.S.C. § 3582(c)(1)(A). 14            As the petitioner, Mr. Cooley has

the burden to show that a sentence reduction is warranted.                          See

United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016); United

States v. Green, 764 F.3d 1352, 1356 (11th Cir. 2014).                        Notably,

and ultimately dispositive here, even if a compassionate release

petitioner      is    eligible      relief    (i.e.,    he    demonstrates         that

extraordinary         and   compelling        reasons    warrant         a     sentence

reduction), consideration of applicable § 3553(a) factors may

nevertheless persuade the Court to exercise its discretion to deny

the motion.          See Chambliss, 948 F.3d at 693-94 (affirming the

district court’s denial of motion seeking sentence reduction in

light of the § 3553(a) factors, notwithstanding the petitioner’s

terminal     disease    constituting     an     extraordinary      and       compelling

reason for a reduction).


                                         B.


       Congress      does   not    define     “extraordinary       and       compelling

reasons”     but,     rather,     delegated    that    task   to   the       Sentencing



14 Relying on the parallel language of Sections 3582(c)(1) and
(c)(2), the Sixth Circuit has determined that Dillon v. United
States, 560 U.S. 817 (2010) confirms that § 3582(c)(1)(A) calls
for a sequenced three-party inquiry, with the second step
inapplicable to prisoner motions because there is no “applicable”
policy statement to consult. See United States v. Jones, 980 F.3d
1098, 1106-07 (6th Cir. 2020)(describing § 3582(c)(1)(A)’s
phrasing as “confusing” with “oddly placed commas” and ultimately
determining that the second “applicable policy statement” portion
of the step is inapplicable to prisoner motions).
                                         13
     Case 2:07-cr-00352-MLCF-MBN Document 831 Filed 03/02/21 Page 14 of 29



Commission, which defines “extraordinary and compelling reasons”

in the advisory notes to a policy statement found at U.S.S.G. §

1B1.13.     Whether the First Step Act rendered § 1B1.13 inapplicable

(or    otherwise      downgraded   it     from   binding   to    merely    helpful

authority) in cases where an incarcerated person files a motion

for compassionate release such that district courts have full

discretion       to   determine    what    “extraordinary       and    compelling”

reasons justify compassionate release is fodder for debate in the

case literature; a debate that remains unresolved in the Fifth

Circuit.


       U.S.S.G. § 1B1.13 -- the only potentially “applicable policy

statement”       --   implements   the     compassionate     release      statute.

“Provided [that] the defendant” is not a danger to the safety of

any person or to the community, the policy statement’s application

notes    offer    four    categories      of   extraordinary     and   compelling

reasons:     medical     conditions,      age,   family    circumstances,     and

“other” reasons -- the latter, a catchall expressly conferred to

the discretion of the Director of the Bureau of Prisons.                  See id.

cmt. n.1(A)-(D).         Notably, the policy statement (i) is expressly

constrained to motions and determinations by the Director of the

Bureau of Prisons, not prisoner motions; 15 and (ii) has not been



15See U.S.S.G. § 1B1.13 (“Upon motion of the Director of the Bureau
of Prisons...”) & cmt. n.1(D)(“As determined by the Director of
the Bureau of Prisons...”) & cmt. n.4(“[a] reduction under this
                                          14
  Case 2:07-cr-00352-MLCF-MBN Document 831 Filed 03/02/21 Page 15 of 29



amended since the First Step Act expanded the compassionate release

remedy to prisoner-initiated motions. 16            As such, an increasingly

resounding consensus finds that the Sentencing Commission has not

yet issued a policy statement “applicable” to prisoner requests

for sentence reductions.           See, e.g., United States v. McCoy, 981

F.3d 271, 281-82, 286-87 (4th Cir. 2020)(joining the Second, Sixth,

and Seventh Circuits in holding that there currently exists no

“applicable policy statement” governing prisoner motions such that

district courts may consider any extraordinary and compelling

reason for release raised by a petitioner, including the severity

of the defendants’ sentences, coupled with the disparity between

those sentences and sentences they would receive today); United

States v. Gunn, 980 F.3d 1178, 1180-81 (7th Cir. 2020)(because the

U.S.S.G. lacks an “applicable” policy statement, “the trailing

paragraph of § 3582(c)(1)(A) does not curtail a district judge’s

discretion”     although     the   Sentencing    Commission’s     analysis   may

guide discretion); United States v. Jones, 980 F.3d 1098, 1111

(6th   Cir.    2020)(where    incarcerated      persons   seek   compassionate

release,      district   courts      “have   full    discretion     to   define

‘extraordinary     and   compelling’     without     consulting    the   policy




policy statement may be granted only upon a motion by the Director
of the Bureau of Prisons”).
16 And, as the Second Circuit has observed, no update is forthcoming

given that the Commission presently lacks a quorum. United States
v. Brooker, 976 F.3d 228, 234 (2d Cir. 2020).
                                        15
     Case 2:07-cr-00352-MLCF-MBN Document 831 Filed 03/02/21 Page 16 of 29



statement § 1B1.13.”); United States v. Brooker, 976 F.3d 228, (2d

Cir. 2020)(generally holding that the First Step Act allows courts

to exercise discretion, unconstrained by U.S.S.G. § 1B1.13, to

determine what reasons are “extraordinary and compelling” and

specifically      finding      that   an    unduly     lengthy   sentence     is    a

circumstance      a    court    may    consider       in    determining     whether

extraordinary         and   compelling          reasons    justify   a     sentence

reduction). 17


       Consideration of these authorities persuasively suggests that

the “trailing paragraph” of § 3582(c)(1)(A) -- which requires that

a reduction be consistent with applicable policy statements --

does not limit the district court’s discretion because § 1B1.13 is

a policy statement not “applicable” to, much less binding on,

prisoner-initiated applications for compassionate release.                         The

Fifth Circuit has yet to weigh in on the split, other than to

suggest that § 1B1.13 is at least helpful, non-binding authority

on what qualifies as extraordinary and compelling.                       See United



17 Compare these authorities with, e.g., United States v. Aruda,
472 F. Supp. 3d 847 (D. Haw. 2020)(collecting district court
cases)(determining that the Sentencing Commission’s commentary in
the   application  notes to     U.S.S.G.  §   1B1.13  is   binding
interpretation of “extraordinary and compelling” and rejecting the
defendant’s proffered “freewheeling approach to compassionate
release” in favor of the Supreme Court’s pronouncement in Stinson
v. United States, 508 U.S. 36, 39 (1993) that courts are not
permitted to treat the Sentencing Commission’s commentary as
merely “persuasive” authority).

                                           16
     Case 2:07-cr-00352-MLCF-MBN Document 831 Filed 03/02/21 Page 17 of 29



States v. Thompson, 984 F.3d 431, 433 (5th Cir. 2021)(noting that

the commentary to § 1B1.13 is “not dispositive” but “informs our

analysis” and expressly “opt[ing] not to weigh in on the split of

authority as to whether ... courts properly can invoke [§1B1.13’s]

catch-all     provision”);    see        also   United     States    v.     Byrd,    ---

Fed.Appx.     ---,    2021   WL   435105,        at   *2    (5th     Cir.     Feb.    8,

2021)(unpublished, per curiam)(the district court did not err

insofar as it consulted the definitions in § 1B1.13 as helpful,

non-binding     guidance);    see    also       United     States   v.    Rivas,     833

Fed.Appx. 556 (5th Cir. 2020)(“Though not dispositive, we are

guided in our analysis by the commentary for U.S. Sentencing

Guidelines § 1B1.13[.]”); see also United States v. Gonzalez, 819

Fed.Appx. 283, 284 (5th Cir. 2020)(per curiam)(finding no error

insofar as the district court “relied on its own judgment” in

denying prisoner motion; contrary to the defendant’s contention,

“there is no indication in the district court’s order that it

treated U.S.S.G. § 1B1.13 ‘as the dispositive boundary of what may

be    judicially     determined     to    be    extraordinary       and     compelling

reasons for a sentence reduction for medical reasons.’”); but see

United     States    v.   Bell,   823      Fed.Appx.       283,     284     (5th     Cir.

2020)(unpublished, per curiam)(denying motion to proceed IFP and

dismissing appeal as frivolous where Bell “failed to identify an

extraordinary and compelling reason for compassionate release that



                                          17
     Case 2:07-cr-00352-MLCF-MBN Document 831 Filed 03/02/21 Page 18 of 29



is ‘consistent with applicable policy statements issued by the

Sentencing Commission’”).


       Putting    aside   the   inconsistency     in   the   case    literature

concerning whether § 1B1.13 is a policy statement “applicable” to

inmate requests for sentence reductions (and if so whether the

policy statement is binding), the Court turns to consider whether

Mr. Cooley has shown that extraordinary and compelling reasons

warrant relief. Insofar as the Fifth Circuit directs that § 1B1.13

may be helpful to the task, relevant here, 18 the policy statement

indicates      that   “extraordinary       and   compelling    reasons”      are

presented if the defendant is


       (I) suffering from a serious medical condition,

       (II) suffering from a serious functional or cognitive
       impairment, or

       (III) experiencing deteriorating physical              or    mental
       health because of the aging process,

       that substantially diminishes the ability of the
       defendant to provide self-care within the environment of
       a correctional facility and from which he or she is not
       expected to recover




18 It is undisputed that Comment Note 1(A)(i) is not implicated
insofar as Mr. Cooley is not suffering from a terminal illness
such as “metastic solid-tumor cancer, amyotrophic lateral
sclerosis (ALS), end-stage organ disease, [or] advanced dementia.”
Nor does Mr. Cooley invoke age or family circumstances that might
qualify as extraordinary or compelling circumstances. See U.S.S.G.
§ 1B1.13, cmt. n.1(B)-(C).
                                      18
     Case 2:07-cr-00352-MLCF-MBN Document 831 Filed 03/02/21 Page 19 of 29



U.S.S.G. § 1B1.13, cmt. n.1(A)(ii). 19


                                         C.


       The parties quarrel over whether the Court’s discretion is

limited       by   the   Sentencing    Commission’s     policy   statement    in

determining what constitutes extraordinary and compelling reasons.

But    the    government    ultimately    concedes    eligibility     under   the

policy statement due to Mr. Cooley’s chronic kidney disease, which

increases his risk of an adverse outcome should he contract COVID-

19.     And the only “other reasons” Mr. Cooley urges the Court to

consider       “extraordinary     and     compelling”     are,   in    reality,

considerations relevant to the § 3553(a) analysis.               Thus, this is

not a case in which eligibility is seriously contested.


       It is undisputed that the CDC recognizes chronic kidney

disease as a health condition with severe risk of complications

from         COVID-19.     See        https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-with-medical-coditions.html



19 Mr. Cooley invokes neither the age nor family circumstances
components of the application note.     The application note also
confers on the BOP the authority to identify “other reasons” beyond
those set forth in the application note. See id., cmt. n.1(D).
The government submits that BOP retains sole authority to determine
any “other reasons” beyond those set forth in application note
1(A) through (C). As indicated, the government’s position that
the policy statement is binding clashes with the text of U.S.S.G.
§ 1B1.13, its application notes, and a growing consensus in the
case literature, as well as the Fifth Circuit’s limited
consideration, albeit in unpublished opinions or dicta.
                                         19
  Case 2:07-cr-00352-MLCF-MBN Document 831 Filed 03/02/21 Page 20 of 29



And, hypertension and asthma are conditions that the CDC indicates

“might”      increase    the         risk    of     severe         illness.      See

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html


     “[I]n     some   exceptional       cases,“    the     Fifth       Circuit   has

observed, “[courts] have granted compassionate release where the

defendant has demonstrated an increased risk of serious illness if

he or she were to contract COVID” but there is no “unanimous”

agreement     that    “every        high-risk     inmate        with    preexisting

conditions” demonstrates an extraordinary and compelling reason.

United States v. Thompson, 984 F.3d 431, 434 (5th Cir. 2021)(noting

that those courts that granted compassionate release where the

defendant    demonstrated      an    increased    risk     of    serious    illness

“largely have done so for defendants who had already served the

lion’s share of their sentences and presented multiple, severe,

health concerns”).       In Thompson, the Fifth Circuit affirmed a

denial of compassionate release for a defendant who suffered from

hypertension, high cholesterol, and had previously suffered a

stroke.     Id. (observing that “nearly half of the adult population

in the United States suffers from hypertension[,] roughly 12% of

Americans suffer from high cholesterol.             Thus, we cannot say that

either of those conditions makes Thompson’s case ‘extraordinary.’

Unfortunately, both are commonplace.”).


                                        20
     Case 2:07-cr-00352-MLCF-MBN Document 831 Filed 03/02/21 Page 21 of 29



       The record shows that Mr. Cooley suffers from several medical

conditions, including one (chronic kidney disease) that places him

at a higher risk of severe symptoms or an adverse outcome should

he contract COVID-19 and two others (asthma and hypertension) that

might also put him at a higher risk.              There is no dispute that

each of Mr. Cooley’s medical conditions are stable and well managed

with treatment and medication, and that Forrest City FCI has

implemented measures that have allowed it to control the spread of

the virus. 20


       Mr. Cooley submits that, during this historic pandemic, his

health conditions qualify as extraordinary and compelling reasons

supporting early release from prison.              The government counters

that an inmate who has a condition which the CDC indicates “might”

increase the risk of severe illness falls short of presenting an

“extraordinary and compelling reason” for compassionate release

under    the   statute   and   U.S.S.G.    §   1B1.13.   But   the   government

nevertheless concedes that Mr. Cooley’s chronic kidney disease is

recognized by the CDC as a condition that places Mr. Cooley at an

increased risk of severe illness from COVID-19 and, therefore, he




20At Forrest City FCI Medium, BOP reports that 127 inmates and 23
staff confirmed positive test results for COVID-19, with zero
deaths resulting from the virus.
                                      21
     Case 2:07-cr-00352-MLCF-MBN Document 831 Filed 03/02/21 Page 22 of 29



“passes the eligibility threshold as defined by the” sentencing

guideline. 21


       Because the government essentially concedes eligibility --

that is, Mr. Cooley’s chronic kidney disease places him at an

increased risk of severe illness were he to contract COVID-19 and

thus amounts to an extraordinary and compelling reason during the

pandemic -- the Court need not conclusively resolve the eligibility

issue.


                                        D.


       Assuming that Mr. Cooley’s chronic kidney disease (and asthma

and hypertension) coupled with pandemic conditions in BOP custody,

constitute      extraordinary     and    compelling   circumstances,     the

government submits that consideration of the applicable section




21 More than once in its briefing, the government argues that Mr.
Cooley’s chronic kidney disease technically qualifies as an
extraordinary and compelling reason supporting eligibility for a
sentence reduction under the government’s (albeit, hyper-
technical) conception of and assumption that the “applicable”
Sentencing Guideline applies. Even so, the government then hedges
on eligibility by suggesting that Mr. Cooley’s health conditions
do not prevent him from providing self-care within his correctional
facility, given that the conditions are controlled with treatment
including medication. As this Court has previously observed when
confronted with the government’s inconsistent positions: “It is
certainly permissible for the government to advance alternative
arguments, but any persuasive appeal is lost when diametrically
opposed arguments are advanced, one of which ostensibly defies
general DOJ policy.”    See United States v. Ceasar, No. 16-174,
2021 WL 662160, at *5 n.14 (E.D. La. Feb. 18, 2021).
                                        22
     Case 2:07-cr-00352-MLCF-MBN Document 831 Filed 03/02/21 Page 23 of 29



3553(a) factors and the fact that Mr. Cooley remains a danger to

the community weigh against early release.               The Court agrees. 22


       Once     an    inmate   satisfies     the     mandatory         exhaustion

requirement, the statute directs the Court to consider the factors

set forth in § 3553(a) to the extent they are applicable.                     These

factors include (1) the nature and circumstances of the offense

and the history and characteristics of the defendant; (2) the need

for the sentence imposed to reflect the offense’s seriousness or

promote respect for the law or to afford adequate deterrence, and

to protect the public from further crimes; (3) the kinds of

sentences available; (4) the kinds of sentence and sentencing range

established for the applicable category of offense or defendant;

(5)    any    pertinent   policy   statement;      (6)    the   need    to    avoid

unwarranted sentence disparities among defendants with similar

records; and (7) the need to provide restitution to any victims of

the offense.         Balancing the applicable factors falls within the

Court’s discretion and mere disagreement with how the factors are

balanced is insufficient to warrant relief on appeal.                        United

States v. Chambliss, 948 F.3d 691, 694 (5th Cir. 2020).




22 That Mr. Cooley has served the lion’s share of his sentence
makes this a closer call than the government portrays. It is the
Court’s understanding that the outgoing United States Attorney’s
policy was to oppose each and every motion for compassionate
release, regardless of the circumstances, eligibility, or merit.
                                      23
  Case 2:07-cr-00352-MLCF-MBN Document 831 Filed 03/02/21 Page 24 of 29



     The same factors that compelled Judge Engelhardt to impose a

235-month term of imprisonment compel denial of Mr. Cooley’s motion

to reduce that term.


     Counsel for Mr. Cooley continues to submit that the career

offender   enhancement   disproportionately    impacted    Mr.   Cooley’s

sentencing exposure.     Judge Engelhardt considered this argument at

sentencing and observed that


     I realize the career offender enhancement comes into
     play here in a major way, but we also have a Defendant
     who’s a Criminal History Category VI[,] which, you know,
     in my view is equally troubling as well. I realize that
     that may indicate where he would, in my opinion, where
     he would fall within the guideline range, but a Criminal
     History Category VI is the highest category. Obviously,
     you don’t get a Category VI on your criminal history for
     making a few mistakes, or having bad judgment, or falling
     in with the wrong crowd. I think it takes some
     persistence to get a Criminal History Category VI. Have
     you anything to add in light of the Criminal History
     Category[?]



     Mr. Wainwright responded that


     having a Criminal History Category of VI does not
     automatically generate a 262-month sentence[; rather,]
     just reflecting that this anomalous provision that came
     into play because of his revocation...the addendum to
     the [PSR] with a Criminal History Category VI the
     guideline range would be 92 to 115[.] [W]hen we look at
     guidelines we said we would plead to a ten-year minimum
     sentence to make certain that his minimum sentence was
     at least 120 months, none of us were thinking that
     actually he was getting some kind of bargain because he
     was facing 262 ... months. ... [U]nder the mandatory
     scheme we would have filed a Motion to Withdraw Plea and
     come back and ... try[] to hammer things out. Under the

                                   24
  Case 2:07-cr-00352-MLCF-MBN Document 831 Filed 03/02/21 Page 25 of 29



     current [advisory] regime we pray that courts will see
     this anomalous calculation [and factor that in and
     consider] there’s no firearms in his background. There’s
     no violence.

Rec.Doc. Tr. p. 17, 18-19.


     In   imposing   the   235-month    sentence,    Judge    Engelhardt

considered the § 3553(a) factors:


          [T]he Court has considered pursuant to 18 United
     States Code Section 3553(a)(4) the mandatory minimum
     sentence required by statute, the sentencing range
     established by the U.S. Sentencing Guidelines applicable
     to this Defendant, and the other statutory concerns
     found in Section 3553(a).

           In addition, although the Court finds that the
     Defendant’s Motion for Downward Departure should be
     denied as a Motion for Downward Departure, the Court has
     given a non-guidelines sentence to the extent that the
     Court has imposed a lesser sentence outside of the
     guideline system which under the calculations here
     provided for a minimum sentence of 262 months. The Court
     finds that a non-guideline sentence is necessary to
     balance the consequences of the Defendant’s career
     offender classification with the mitigating role
     reduction to which he otherwise would be entitled and
     which    was   not   permitted   under   the   guideline
     calculation....

          The Court finds that the sentence imposed reflects
     the nature and specific circumstances of this offense,
     the   seriousness  of   this   offense,  the   statutory
     requirements, the Defendant’s other extensive criminal
     history, and the other relevant facts and circumstances
     that are set forth in the Pre-Sentence Investigation
     Report. These facts and circumstances include but are
     not limited to the Defendant’s commission of the instant
     offense while on supervised release as part of his
     sentence for an earlier federal drug conviction ... and
     that it represents his ninth adult conviction.       The
     sentence promotes respect for the law, provides the best
     punishment, affords adequate deterrence, and protects
     the public.

                                   25
     Case 2:07-cr-00352-MLCF-MBN Document 831 Filed 03/02/21 Page 26 of 29



       These same considerations continue to justify the sentence

imposed.     Counsel for Mr. Cooley fails to persuade the Court how

balancing     these     factors   compels      a   different    outcome     today.

Counsel’s arguments broadly sweep in the deficiencies of the

criminal      justice     system,    the       overincarceration      norm,    and

speculates without support that Mr. Cooley will not be a danger to

the community 23 because he has never been convicted of using

firearms in connection with drug trafficking. 24               Judge Engelhardt

considered     and    addressed     the   same     concerns    at   Mr.   Cooley’s

sentencing. 25




23 Mr. Cooley concludes that he poses no danger to the community.
In assessing whether Mr. Cooley is “a danger to the safety of any
other person or to the community[,]” the Court looks to 18 U.S.C.
§ 3142(g); its factors are similar to those contained in 3553(a)
and include the “nature and circumstances of the offense” and “the
history and characteristics” of the defendant. Id. at 3142(g)(1)-
(4). The Court has already determined that the nature of the drug
trafficking offense in combination with his prior convictions for
drug offenses, at least two which were committed while Mr. Cooley
was on probation or other supervision term, militate against early
release.
24  Counsel for Mr. Cooley downplays the weapons offenses,
suggesting any weapons offenses occurred when Mr. Cooley was just
17 and underscoring that he was never convicted for possessing a
weapon in connection with his drug trafficking crimes. The Court
does not place undue weight on Mr. Cooley’s weapons offense, but
they are still part of Mr. Cooley’s criminal history. The Court
also observes that, according to the PSR, Mr. Cooley’s state
disorderly conduct conviction involved brandishing a weapon.
25 During the sentencing hearing, Mr. Cooley’s counsel stated that

he was blind-sighted by the career offender designation and that
the government was likewise unaware that the enhancement would
apply when they were negotiating Mr. Cooley’s plea deal. Rec.Doc.
568 (Tr. p. 8). Mr. Cooley’s counsel objected to the career
offender classification because one of the convictions that served
                                          26
  Case 2:07-cr-00352-MLCF-MBN Document 831 Filed 03/02/21 Page 27 of 29



     The record confirms that Mr. Cooley’s criminal history is

extensive, spanning decades of his life.           His lengthy but below-

guidelines      sentence   reflects      the   seriousness      of   the   drug

trafficking     conspiracy    offense,     committed    while   on   supervised

release (and not the first time a supervisory type sentence was

revoked   for    persistent    criminal     conduct);    his    sentence   also

continues to serve as a means of promoting respect for the law and

to deter future similar conduct.           Mr. Cooley has a “high” risk of

recidivism according to BOP counsel and his “pattern” score. 26




as a predicate for the enhancement was beyond the applicable 15-
year window of time. The U.S. Probation Office declined to revise
its initial designation, considering that Mr. Cooley’s probation
was revoked relative to the sentence that exceeded the 15-year
applicability period such that the revocation sentence was imposed
within the applicable 15-year time period and resulted in the
defendant being incarcerated during a part of the 15-year time
period.
     Judge Engelhardt agreed with the U.S. Probation Office,
thereby overruling Mr. Cooley’s objection to the career offender
enhancement. Rec.Doc. 568 (Tr. p. 7). In an attempt to persuade
Judge Engelhardt to reject the career offender enhancement or
depart downwardly, counsel for Mr. Cooley argued at some length
regarding how his probation revocation in state court seriously
impacted his sentencing guidelines calculation as well as
informing his high (the highest) criminal history category, and
that any mention of firearms or weapons offenses in his criminal
history should have no bearing given that the disposition of any
such charges occurred when Mr. Cooley was but 17 years old.
26 The Court also considers the government’s submission that Mr.

Cooley has been sanctioned for disciplinary reasons four times
while in custody: in 2012, he was sanctioned for destroying
property and possessing an unauthorized item; three years later,
he was sanctioned for fighting; and in 2018, he refused to obey an
order. This disciplinary conduct, however, must not be considered
to the exclusion of the rehabilitative efforts Mr. Cooley has made,
                                      27
   Case 2:07-cr-00352-MLCF-MBN Document 831 Filed 03/02/21 Page 28 of 29



      The    sentencing    Court   imposed      a    below-guidelines     sentence

which   it    explicitly    fashioned      to       account   for   Mr.   Cooley’s

significant criminal history.         The sentence imposed reflected the

seriousness of the offense, promoted respect for the law, and

provided just punishment, whereas a reduction would thwart these

objectives.      The sentence imposed remains sufficient but not

greater than necessary to achieve the purposes articulated in §

3553(a).     Because Mr. Cooley has failed to persuade the Court that

the § 3553(a) factors support a sentence reduction, his motion

must be denied.


      Finally, insofar as Mr. Cooley separately requests that the

Court place him on home confinement, the Court lacks authority to

do so. 27




as evidenced by the scores of certificates for course work,
training, and personal development.
27 That Mr. Cooley has failed to carry his burden to show that he

is entitled to a sentence reduction renders academic the debate
among the parties concerning whether the Court technically has the
authority to order a prisoner’s release to home confinement. Only
if the Court had granted Mr. Cooley’s motion seeking a sentence
reduction and imposed home confinement as a condition of supervised
release could the Court override the BOP’s sole authority to
designate placement.    See 18 U.S.C. §§ 3582(c)(1)(A), 3583(d),
3583(e)(2); see also U.S.S.G. § 5F1.2. Otherwise, and generally
speaking, the Court lacks authority to simply order that Mr. Cooley
serve the remainder of his custodial sentence on home confinement.
See 18 U.S.C. § 3621(b)(BOP is authorized to designate placement
but will consider sentencing court’s recommendation); see also §
3582(c)(limiting the Court’s authority to modify or reduce a
sentence). Whether Mr. Cooley should be moved to home confinement
is BOP’s prerogative; the Attorney General has provided pandemic
                                      28
  Case 2:07-cr-00352-MLCF-MBN Document 831 Filed 03/02/21 Page 29 of 29



                                  ***


     Accordingly,   IT   IS   ORDERED:   that   the   defendant’s   motion

seeking compassionate release is DENIED.


                          New Orleans, Louisiana, March 2, 2021


                                 _____________________________
                                      MARTIN L. C. FELDMAN
                                  UNITED STATES DISTRICT JUDGE




guidance to BOP, which undertakes a screening process to determine
whether home confinement is warranted under all the relevant
circumstances. As it must, the Court defers to the BOP
administrative process concerning requests for home confinement
due to COVID-19 concerns.
                                   29
